Citation Nr: 0922027	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The appellant, S.A.J., is one of the surviving daughters of 
the Veteran.  Her sister, E.R., is the guardian for the 
appellant.  The Veteran had active military service from 
April 1941 to January 1942.  The Veteran died March [redacted], 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  Upon receipt of a complete or 
substantially complete application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or 
will assist in substantiating, each of the five elements of 
the claim including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the Veteran's death, 
the United States Court of Appeals for Veterans Claims 
(Court) has held section 5103(a) notice must be tailored to 
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  

In the present case, the claims file fails to show that the 
guardian/appellant has been given notice that complies with 
the above requirements.  It appears the appellant's guardian 
has no concept of what information and evidence she needs to 
submit in order to establish the appellant's entitlement to 
the VA benefits sought, especially how to establish that the 
appellant is a helpless child.  Thus, notice of this must be 
given to the appellant and her guardian.

Furthermore, the Board notes that it appears that the 
guardian's statements do not reflect an understanding of what 
to report for income in order for VA to properly calculate 
the appellant's countable income.  Thus, the notice provided 
should also advise the appellant and her guardian of what 
income and expenses are used to calculate countable income 
for death pension eligibility purposes.

In this regard, under applicable criteria, the law provides 
for pension payments for the surviving child of a wartime 
veteran provided that the surviving child's income or the 
income of the surviving child and any person with whom the 
child is residing who is legally responsible for the child's 
support does not exceed certain limits.  38 U.S.C.A. § 1542; 
38 C.F.R. §§ 3.3(b)(4), 3.24(b)(c).  Specifically, pension 
shall be payable to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child under the provisions of 38 C.F.R. § 
3.23(a)(5), and the sum of the annual income of such person 
and child or, the maximum annual pension rate for a child 
with no personal custodian, whichever is less.  38 C.F.R. § 
3.24(c).  

However, in cases where there is no personal custodian, i.e., 
there is no person who has the legal right to exercise 
parental control and responsibility for the child's welfare, 
or the child is in the custody of an institution, pension 
shall be paid to the child at the annual rate specified in 38 
U.S.C.A. § 1542, as increased from time to time under 38 
U.S.C.A. § 5312, reduced by the amount of the child's 
countable annualized income. 38 C.F.R. § 3.24(b).  On 
readjudication of the appellant's claim, this should be 
reconsidered to ensure the correct income limit is being 
applied to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
that is compliant with the current 
requirements as follows:
    
   a.  The notice should include (1) a 
statement of the conditions, if any, 
for which a Veteran was service-
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.
    
    b.  What information and evidence is 
needed to establish that the appellant 
is a helpless child of the Veteran.
    
    c.  What income and expenses should 
be reported and will be taken into 
account when calculating the 
appellant's countable income for death 
pension eligibility.
    
2.  Then, conduct any additional 
development as may be indicated from 
any response received from the 
appellant.  

3.  Once all additional development 
needed, if any, has been accomplished, 
the appellant's claims should be 
readjudicated.  In readjudicating the 
appellant's claim for death pension, 
the method of calculating the maximum 
annual pension rate applicable to the 
appellant should be indicated.  

4.  If the claims remain denied, a 
Supplemental Statement of the Case 
should be issued to the appellant, her 
guardian and her representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, 
these claims should be returned to this 
Board for further appellate review, if 
in order.  
    
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

